The only question to be determined in this case is: Did the justice of the peace act without authority in admitting the petitioner to bail after binding him over to await the action of the district court? Section 8 of article 2 of the Constitution of the state of Oklahoma is as follows:
"All persons shall be bailable by sufficient sureties, except *Page 515 
for capital offenses when the proof of guilt is evident, or the presumption thereof is great."
There is no provision in the Constitution as to what court or officer shall admit to bail. Section 5770, Wilson's Rev.  Ann. St. Okla. 1903, provides:
"Bail, by sufficient sureties, may be admitted upon all arrests in criminal cases where the punishment may be death, unless the proof is evident or the presumption great; and in such cases it shall be taken only by the Supreme Court or a district court, or by a justice or judge thereof. * * *"
It is clear, from reading this section, that the justice of the peace, in admitting the petitioner to bail, acted without authority. The justice acted within his power and jurisdiction when he issued the second warrant on the original information, and directed that the defendant be again taken into custody by the sheriff.
On considering the agreed statement of facts in this case, this court is of the opinion that under section 8, art 2, of the Constitution, above set out, the petitioner should be admitted to bail, and this court fixes the amount of the bail in the sum of $10,000, to be approved by the sheriff of Texas county, Okla. It is therefore ordered by this court that a mandate issue to the proper authorities of Texas county, Okla., admitting the petitioner to bail in the sum aforesaid.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur.